 In the Matter Of CARROLLTON METAL PRODUCTS COMPANYandAMAL-GAMATED ASSOCIATION OF IRON, STEEL, & TIN WORKERS OF NORTHAMERICA, LOCAL No. 1571Case No. R-307Mr. Harry L. LodishandMr. Peter Di Leone,for the Board.Mr. Marion F. Lemen,of Carrollton, Ohio, for the AmalgamatedAssociation of Iron, Steel, & Tin Workers of North America, LocalNo. 1571.Mr. James M. AumgstandMr. John P. Walsh,of Canton, Ohio,for International Association of Machinists, Local No. 1280.Mr. Harry Cooper,of counsel to the Board.DIRECTION OF ELECTIONNovember 18, 1037The National Labor Relations Board, having found upon an exam-ination of the record in the above matter that a question affectingcommerce has arisen concerning the representation of employees ofCarrollton Metal Products Company, Carrollton, Ohio, and that theproduction and maintenance employees of Carrollton Metal Prod-ucts Company at its Carrollton, Ohio, plant, excluding clerical andsupervisory employees, office employees, foremen and assistant fore-men, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the National LaborRelations Act, 49 Stat. 449, and acting pursuant to the power vestedin it by section 9 (c) of said Act, and pursuant to Article III, Sec-tion 8, of National Labor Relations Board Rules and Regulations-Series 1, as amended, herebyDIRECTS that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Carrollton Metal Products Company, Carrollton, Ohio, an elec-tion by secret ballot shall be conducted within a periodof ten (10)days after the date of this Direction of Election, under the directionand supervision of the Acting Regional Director for the EighthRegion, acting in this matter as the agent of the National LaborRelations Board, and subject to Article III, Section9, of said Rulesand Regulations, among the production and maintenance employeesof Carrollton Metal Products Company at its Carrollton, Ohio, plant142 DECISIONS AND ORDERS143who were employed by it on April 28, 1937, excluding clerical andsupervisory employees, office employees, foremen, and assistant fore-men, and excluding those employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by International Association of Machinists, Local No. 1280,or Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Local No. 1571, for the purposes of collective bargaining,or by neither ;AND FURTHER DIRECTS that in the conduct of said election thefollowing employees named in the complaint inMatter of CarrolltonMetal Products CompanyandMarion F. Lemen,Case No. VIII-C-157,which has been consolidated herewith, to wit : Mervin Guess,Harry Smallwood, Marion F. Lemen, Frank Morell, Jack Kean,Harold Vasbinder, and Joseph Blazer, alleged to have been dis-charged pursuant to an unfair labor practice within the meaning ofSection 8 (3) of said Act, be permitted to vote, and that the ballotof each of the above-named employees be segregated pending de-cision of the case upon said complaint.